 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
     MARY CALLAHAN, an individual,              )   Case No.: 2:19-cv-00917DDP (SSx)
11                                              )
                        Plaintiff,              )   District Judge: Hon. Dean D. Pregerson
12                                              )   Magistrate: Hon. Suzanne H. Segal
                                                )
13         vs.                                  )
                                                )   PROTECTIVE ORDER
14                                              )
15   NUTRIBULLET, L.L.C., a California )
     Limited Liability Company; CAPITAL )
16   BRANDS, L.L.C., a California Limited ))
     Liability Company; HOMELAND                )
17   HOUSEWARES, L.L.C., a California )
18   Limited Liability Company; CALL TO )
     ACTION, L.L.C., a California Limited )         Complaint filed: February 7, 2019
19   Liability Company; NUTRILIVING,            )
     L.L.C., and Does 1 through 10, inclusive, ))
20
                                                )
21                      Defendants.             )
                                                )
22
23                                   PROTECTIVE ORDER
24            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs,
25   MARY CALLAHAN (Plaintiff(s)”), and Defendant(s) NUTRIBULLET, LLC,
26   CAPITAL BRANDS, LLC, HOMELAND HOUSEWARES, LLC, CALL TO
27   ACTION, LLC AND NUTRILIVING (“Defendants”) (collectively the Plaintiffs and
28   Defendant(s) are referred to as the “Parties” and each individually as a “Party”),

                                                1
                                          PROTECTIVE ORDER
 1   through their counsel, that this Stipulated Protective Order shall govern the handling of
 2   any information produced or disclosed by any Party or non-Party in the above captioned
 3   matter (“Action”), including documents, depositions, deposition exhibits, interrogatory
 4   responses, responses to requests for admission, and other pretrial proceedings.
 5                               GOOD CAUSE STATEMENT:
 6            This action is likely to involve trade secrets and other valuable research,
 7   development, commercial, financial, technical and/or proprietary information for which
 8   special protection from public disclosure and from use for any purpose other than
 9   prosecution of this action is warranted. Such confidential and proprietary materials and
10   information consist of, among other things, confidential business or financial
11   information, information regarding confidential business practices, or other confidential
12   research, development, or commercial information (including information implicating
13   privacy rights of third parties), information otherwise generally unavailable to the
14   public, or which may be privileged or otherwise protected from disclosure under state
15   or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
16   the flow of information, to facilitate the prompt resolution of disputes over
17   confidentiality of discovery materials, to adequately protect information the parties are
18   entitled to keep confidential, to ensure that the parties are permitted reasonable
19   necessary uses of such material in preparation for and in the conduct of trial, to address
20   their handling at the end of the litigation, and serve the ends of justice, a protective
21   order for such information is justified in this matter. It is the intent of the parties that
22   information will not be designated as confidential for tactical reasons and that nothing
23   be so designated without a good faith belief that it has been maintained in a
24   confidential, non-public manner, and there is good cause why it should not be part of
25   the public record of this case.
26         1. Any Party or non-Party may designate as confidential any documents,
27   materials, or information which the designating Party considers in good faith to contain
28   non-public, confidential or trade secret (information and which is disclosed through

                                                 2
                                           PROTECTIVE ORDER
 1   formal or informal discovery in this Action (hereinafter “Confidential Material”)
 2   including, but not limited to, any written response to interrogatories and requests for
 3   admission, documents produced in response to requests for production of documents or
 4   subpoenas, deposition transcripts including exhibits, and all information contained in
 5   those materials (collectively “Discovery Materials”). The Parties reserve their rights to
 6   jointly amend this Stipulation and to supplement the above list as additional categories
 7   of Confidential Materials arise through the course of discovery.
 8         2. Documents produced or written responses served in this Action in response to
 9   a request for production, or otherwise, relating to matters that the designating Party
10   deems to be Confidential Material shall be designated as such at the time of production
11   or service of the response(s).    Each document or page of a written response so
12   designated shall be marked with the word “Confidential.”
13         3. Any Party may designate certain Discovery Materials as “Confidential –
14   Attorneys’ Eyes Only” (hereinafter, “Attorneys’ Eyes Only Material”).               This
15   designation shall be limited to such Discovery Materials that the designating Party
16   believes, in good faith, contain highly sensitive information, the disclosure of which is
17   likely to cause harm to the competitive position of the designating Party or the broader
18   disclosure of which would violate any Party or third parties’ constitutional right to
19   financial privacy. All Attorneys’ Eyes Only Materials are included within the meaning
20   of “Confidential” information as used in this Protective Order and, except with respect
21   to the classes of individuals who may view Attorneys’ Eyes Only Materials, all the
22   provisions set forth in the Protective Order that apply to Confidential Materials also
23   apply to Attorneys’ Eyes Only Materials. Documents produced or written responses
24   served in this Action in response to a request for production, or otherwise, relating to
25   matters that the designating Party deems to be Attorneys’ Eyes Only Material shall be
26   designated as such. Each document or page of a written response so designated shall be
27   marked with the words “Confidential – Attorneys’ Eyes Only.”
28         4. The production of any document, evidence or testimony not marked as

                                                3
                                          PROTECTIVE ORDER
 1   Confidential or Confidential – Attorneys’ Eyes Only shall not constitute a waiver of any
 2   claim of confidentiality that may attach to the document and such materials.
 3         5. If any Party or non-Party inadvertently fails to designate any document(s) or
 4   written response(s) to a discovery request as Confidential or Attorneys’ Eyes Only
 5   Material at the time of production or service of the response, it may correct its error by
 6   notifying opposing counsel in writing and providing opposing counsel substitute copies
 7   of any document(s) or response(s) appropriately marked as Confidential or Confidential
 8   – Attorneys’ Eyes Only. Within ten (10) days of receipt of the substitute copies, the
 9   receiving Party shall return the previously unmarked items and all copies thereof.
10   Similarly, if any Party inadvertently designates any document(s) or written response(s)
11   as Confidential or Attorneys’ Eyes Only Material, it may correct its error by notifying
12   opposing counsel in writing and providing opposing counsel with substitute copies of
13   the document(s) or response(s) without the Confidential or Confidential – Attorneys’
14   Eyes Only designation. Within ten (10) days of receipt of the substitute copies, the
15   receiving Party shall return the previously marked items and all copies thereof.
16         6. The receipt of any document, transcript, thing, or information designated
17   Confidential or Confidential – Attorneys’ Eyes Only shall not be construed as an
18   agreement by the receiving Party that any such document, transcript, thing, or
19   information is in fact Confidential or Attorneys’ Eyes Only Material, and shall not
20   operate as a waiver of the receiving Party’s right to challenge any such designation as
21   provided herein.
22         7. A Party may designate as Confidential or Attorneys’ Eyes Only Material, the
23   whole or a portion of any deposition testimony, regardless by whom given, which
24   contains or discloses Confidential or Attorneys’ Eyes Only Material.           The Party
25   designating any portion of a deposition as Confidential or Attorneys’ Eyes Only
26   Material may do so on the record at the deposition or shall serve a written statement on
27   the Parties and court reporter specifying the portions of the deposition which are to be
28   designated as Confidential or Attorneys’ Eyes Only Material within thirty (30) days

                                                4
                                          PROTECTIVE ORDER
 1   after receipt of the deposition transcript. Except as otherwise designated on the record,
 2   the entire transcript shall be deemed Confidential prior to the expiration of the thirty-
 3   day period. If a document designated as Confidential or Attorneys’ Eyes Only Material
 4   is used as an exhibit at a deposition, that document and the deposition testimony
 5   concerning it shall be deemed Confidential or Attorneys’ Eyes Only Material regardless
 6   of whether a Party makes any formal designation thereof.
 7         8. A Party shall have the right to have the following persons excluded from a
 8   deposition before the taking of testimony designated as Confidential Material or before
 9   the introduction of documents or exhibits designated as Confidential Material: all
10   persons except the court reporter, counsel of record, the Parties’ experts, the deponent
11   and the Parties (or their representatives who are involved in the handling, prosecution or
12   defense of this Action). Additionally, a Party shall have the right to exclude the Parties
13   (or their representatives) before the taking of testimony designated as Attorneys’ Eyes
14   Only or before introducing exhibits designated as Attorneys’ Eyes Only.
15         9. Confidential Material may be disclosed, given, shown, made available, or
16   communicated only to the following individuals and entities (and then only for purposes
17   of mediation or the prosecution or defense of this Action):
18         (a)    the Court and court personnel;
19         (b)    mediators, referees, or other neutral designees of the Court or the Parties
20                for the purpose of dispute resolution;
21         (c)    court reporters who record depositions or other testimony in this action;
22         (d)    outside counsel of record for the Parties, as well as their paralegals,
23                secretarial and clerical assistants, and employees of such counsel who are
24                actively working on this matter, including independent contractors
25                providing copy services or litigation support for the Parties;
26         (e)    the Parties and their employees and insurers who are actively involved in
27                the prosecution or defense of this Action;
28         (f)    independent experts that have been retained by the Parties in connection

                                                5
                                          PROTECTIVE ORDER
 1               with this Action;
 2         (g)   any individual or entity expressly named in the particular Confidential
 3               Material as having authored or received the information contained in that
 4               Confidential Material; and
 5         (h)   any other person or Party upon the written agreement of the Party or non-
 6               party that designated the Confidential Material (which agreement may be
 7               recorded in a deposition or other transcript), or pursuant to court order after
 8               regularly-noticed motion.
 9         10.     Attorneys’ Eyes Only Material may be disclosed only to the following
10   persons:
11         (a)   the Court and court personnel in accordance with paragraph 19 herein
12               below;
13         (b)   mediators, referees, or other neutral designees of the Court or the Parties
14               for the purpose of dispute resolution;
15         (c)   court reporters who record depositions or other testimony in this action;
16         (d)   outside counsel of record for the Parties, as well as their paralegals,
17               secretarial and clerical assistants, and employees of such counsel who are
18               actively working on this matter,
19         (e)   independent experts that have been retained by the Parties in connection
20               with this Action;
21         (f)   any individual or entity expressly named in the particular Confidential
22               Material as having authored or received the information contained in that
23               Confidential Material; and
24         (g)   any other person or Party upon the written agreement of the Party or non-
25               Party that designated the Attorneys’ Eyes Only Material (which agreement
26               may be recorded in a deposition or other transcript), or pursuant to court
27               order after regularly-noticed motion.
28         11.     In the event of a disclosure of Confidential or Attorneys' Eyes Only

                                               6
                                         PROTECTIVE ORDER
 1   Materials to a person not authorized to have had such disclosure made to him or her
 2   under the provisions of this Stipulation and Protective Order, and in the event the Party
 3   responsible for having made or allowed such disclosure becomes aware of such
 4   disclosure, that Party shall immediately (a) notify in writing, counsel for the Party
 5   whose Confidential or Attorneys' Eyes Only Material has thus been disclosed of all
 6   relevant information concerning the nature and circumstances of such disclosure (b) use
 7   its best efforts to retrieve all Confidential or Attorneys Eyes Only Materials (c) inform
 8   the person or persons to whom unauthorized disclosures were made of all the terms of
 9   this Order and (d) request such person or persons to execute “Exhibit A” that is attached
10   hereto. The responsible Party shall also take all reasonable measures promptly to
11   ensure that no further or greater unauthorized disclosure of Confidential or Attorneys'
12   Eyes Only Material is made by anyone.
13         12.      Before Confidential or Attorneys’ Eyes Only Material may be disclosed
14   to third-party consultants and independent experts that are being used or will be used in
15   connection with this Action, such persons must execute a written Confidentiality
16   Agreement, in the form set forth in Exhibit A attached hereto (“Confidentiality
17   Agreement”), acknowledging and agreeing not to discuss or otherwise disclose any
18   material designated Confidential or Confidential – Attorneys’ Eyes Only with or to any
19   person except person permitted to receive such Discovery Materials pursuant hereto,
20   who if appropriate, has executed a Confidentiality Agreement. In the event that the
21   person executes the written agreement, the counsel disclosing the Confidential or
22   Attorneys’ Eyes Only Materials shall maintain the executed written agreement.
23         13.      All Confidential or Attorneys’ Eyes Only Material provided in discovery
24   or otherwise in connection with the above-captioned Action shall be used for the
25   prosecution or defense of this Action, and for no other purpose.         Confidential or
26   Attorneys’ Eyes Only Material shall not be used or disclosed for any business,
27   commercial or competitive purpose.
28         14.      Nothing herein shall prevent any of the Parties from using Confidential

                                                7
                                          PROTECTIVE ORDER
 1   or Attorneys’ Eyes Only Material in any trial in this Action or from seeking further
 2   protection with respect to the use of any Confidential or Attorneys’ Eyes Only Material
 3   in any trial in this Action. Means to preserve the confidentiality of Confidential or
 4   Attorneys’ Eyes Only Material presented at any trial shall be considered and, to the
 5   extent reasonably possible, implemented in advance of such trial.
 6         15.      A Party shall not be obligated to challenge the designation of any
 7   documents or information as Confidential or Attorneys’ Eyes Only Material at the time
 8   the designation is made, and a failure to do so shall not preclude a subsequent challenge
 9   to the designation. In the event of a dispute with respect to the designation of any
10   discovery material as Confidential or Attorneys’ Eyes Only Material, counsel shall
11   attempt to resolve the dispute on an informal basis before presenting the matter to the
12   Court for resolution. If a resolution cannot be reached, the Party challenging the
13   Confidential or Confidential – Attorneys’ Eyes Only designation shall send a written
14   notice to the designating Party identifying the challenged Confidential or Attorneys’
15   Eyes Only Material, stating the reasons that the Confidential or Attorneys’ Eyes Only
16   Material is being challenged, and giving notice that the Party will move the Court to
17   remove the designation of such information as “Confidential” or “Confidential –
18   Attorneys’ Eyes Only.” Until such time as the challenge is resolved, such Confidential
19   or Attorneys’ Eyes Only Material shall be maintained in accordance with this Stipulated
20   Protective Order.
21         16.      Nothing in this Stipulation and Protective Order shall be deemed in any
22   way to restrict the use of documents or information that are lawfully obtained or
23   publicly available to a Party independently from discovery in this action, whether or not
24   the same material has been obtained during the course of discovery in the action and
25   whether or not such documents or information have been designated as Confidential or
26   Confidential – Attorneys’ Eyes Only.
27         17.      This Stipulated Protective Order may be modified at any time for good
28   cause shown, and shall not preclude any application to the Court seeking greater or

                                               8
                                         PROTECTIVE ORDER
 1   lesser protection for specific documents or seeking termination of the protection
 2   provided hereunder for specific material or information.
 3            18.   Nothing in this Stipulated Protective Order shall limit or affect the right
 4   of a Party to disclose or to authorize disclosure of Discovery Materials produced by that
 5   Party.
 6            19.   All documents, transcripts, pleadings, motions, and other Discovery
 7   Materials filed or lodged with the Court comprising, containing, or reflecting Attorneys’
 8   Eyes Only Material shall be filed or lodged under seal pursuant to the Federal Rules of
 9   Civil Procedure and or Local Rules, and shall designate the particular aspects of such
10   filings or lodging that contain Attorneys' Eyes Only Material.
11            20.   The Parties shall meet and confer regarding the procedures for use of
12   any Confidential Materials or Attorney’s Eyes Only Materials at trial and shall move
13   the Court for entry of an appropriate order.
14            21.   No later than thirty (30) days from the unappealed or unappealable final
15   resolution or settlement of this action, all Confidential and Attorneys’ Eyes Only
16   Material, including copies, extracts, or summaries of such materials, within the
17   possession, custody or control of counsel for a Party shall be delivered to counsel for
18   the Party who produced the Confidential or Attorneys’ Eyes Only Material, or in lieu
19   thereof, shall certify in writing that all Confidential or Attorneys’ Eyes Only Material
20   has been destroyed. Notwithstanding the above, counsel of record may retain a set of
21   pleadings, exhibits, and their own attorney and consultant work product for archival
22   purposes, including portions of any such papers that contain or disclose Confidential or
23   Attorneys’ Eyes Only Material. Any such archival copies that contain or constitute
24   Confidential or Attorneys’ Eyes Only Material remain subject to this Stipulated
25   Protective Order.
26            22.   Nothing in this Stipulated and Protective Order shall be deemed to limit,
27   prejudice, or waive any right of the Parties: (a) to resist discovery with respect to, or to
28   seek to obtain additional or different protection for, material claimed to be protected

                                                 9
                                           PROTECTIVE ORDER
 1   work product or privileged under federal or California law, material as to which a Party
 2   claims a legal obligation not to disclose, or Material not required to be provided
 3   pursuant to federal or California law; (b) to seek to modify or obtain relief from any
 4   aspect of this Protective Order; (c) to object to the use, relevance or admissibility at trial
 5   or otherwise of any material, whether or not designated in whole or in part as
 6   Confidential Material governed by this Protective Order; or (d) otherwise to require that
 7   discovery be conducted according to governing laws and rules.
 8         23.       This Stipulated Protective Order shall survive the final conclusion of this
 9   Action and continue in full force and effect, and the Court shall retain jurisdiction to
10   enforce this Stipulated Protective Order.
11            By executing a copy of this Stipulated Protective Order, each of the attorneys
12   named below and the Parties they represent undertake to abide by and be bound by its
13   provisions.
14         24.       The Defendants shall file a fully executed copy this Stipulated Protective
15   Order with the Court within five (5) court days of receipt of the executed Stipulated
16   Protective Order from Plaintiffs.
17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18    DATED: January 7, 2020
19                                             YOKA & SMITH, LLP
20
                                               By: /s/ ALICE CHEN SMITH
21                                             Walter M. Yoka
22                                             David T. McCann
                                               R. Bryan Martin
23                                             Alice Chen Smith
24                                             Davida M. Frieman
25
                                                 Attorneys for Defendants,
26                                               Nutribullet, LLC; Capital Brands, LLC;
27                                               Homeland Housewares, LLC; Call To
                                                 Action, LLC; and Nutriliving, LLC
28

                                                  10
                                            PROTECTIVE ORDER
 1                                  ABIR COHEN TREYZON SALO, LLP
 2                            By:   /s/ AARON LAVINE
 3                                  Boris Treyzon
                                    Douglas Rochen
 4                                  Aaron Lavine
 5                                  Attorneys for Plaintiff
 6
 7   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
 8   DATED: January 7, 2020
 9
                                    _________________________________
10                                  Judge Dean Pregerson
11                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     11
                               PROTECTIVE ORDER
 1                                        EXHIBIT 4A
 2   ACKNOWLEDGMENT OF AGREEMENT TO BE BOUND BY STIPULATION
 3                               AND PROTECTIVE ORDER
 4
 5            I, ____________________________________ [print or type full name], of
 6   ____________________________________________________ [print or type full
 7   address], declare under penalty of perjury that I have read in its entirety and understand
 8   the Protective Order that was issued by the United States District Court for the Central
 9   District of California on ________________________[date] in the case of
10   ______________________________________________________                               Case
11   No.:___________________________, I agree to comply with and to be bound by all
12   the terms of this Protective Order, and I understand and acknowledge that failure to so
13   comply could expose me to sanctions and punishment for contempt.               I solemnly
14   promise that I will not disclose in any manner any information or item that is subject to
15   this Protective Order to any person or entity except in strict compliance with this Order,
16   even if such enforcement proceedings occur after termination of this action.
17            I hereby appoint ___________________________________ [print or type full
18   name] of ______________________________________[print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Order.
21   Date:________________________
22   City and State sworn and signed:____________________________________
23   Printed Name:____________________________________
24   Signature:_______________________________________
25
26
27
28

                                                12
                                          PROTECTIVE ORDER
